I attest to the accuracy and
                                                                   integrity of this document
                                                                     New Mexico Compilation
                                                                   Commission, Santa Fe, NM
                                                                  '00'05- 15:19:47 2017.02.02

        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

Opinion Number: 2017-NMCA-012

Filing Date: October 17, 2016

Docket No. 34,180

MELISSA WILLIAMS,

        Plaintiff-Appellant,

v.

TYLER MANN and FOUR CORNERS
FAMILY DENTAL, LLC,

        Defendants-Appellees.

APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
Sandra A. Price, District Judge

Law Office of Monnica L. Garcia, LLC
Monnica L. Garcia
Albuquerque, NM

for Appellant

Law Offices of Michael E. Mozes
Michael E. Mozes
Albuquerque, NM

for Appellees

                                          OPINION

HANISEE, Judge.

{1}     Plaintiff appeals the district court’s dismissal on statute of limitations grounds of her
claim for quid pro quo discrimination on the basis of sex under the New Mexico Human
Rights Act (NMHRA), NMSA 1978, §§ 28-1-1 to -14 (1969, as amended through 2007), and
its subsequent judgment in Defendants’ favor after a bench trial on her claim for unpaid
overtime wages under the Minimum Wage Act (MWA), NMSA 1978, §§ 50-4-19 to -30
(1955, as amended through 2013). We reverse the district court’s dismissal of Plaintiff’s

                                               1
NMHRA claim against Defendant Four Corners Family Dental, LLC, and affirm the district
court’s judgment in all other respects.

BACKGROUND

{2}      Plaintiff’s statute of limitations argument turns on the convoluted procedural history
of this case that includes a related complaint Plaintiff filed in federal district court. We have
simplified our recitation of relevant procedural facts where possible and separate our
recitation of background facts into two sections: (1) facts relevant to the district court’s
dismissal of Plaintiff’s NMHRA claim on statute of limitations grounds; and (2) facts
relevant to the district court’s ruling in Defendants’ favor after a bench trial on Plaintiff’s
MWA claims. We provide additional facts and procedural history where pertinent within our
discussion of Plaintiff’s issues on appeal.

Facts Relevant to the District Court’s Dismissal of Plaintiff’s NMHRA Claim on
Statute of Limitations Grounds

{3}     On May 27, 2011, Plaintiff filed a pro se complaint against Defendant Tyler Mann
in state district court. Plaintiff’s complaint sought damages for “destruction of personal
property, . . . unlawful eviction, . . . reimbursement for start-up capital funds for business
ventures[,] and punitive damages for severe emotional distress.” On June 28, 2011, Plaintiff
(this time represented by counsel) filed a complaint in federal district court against
Defendant Four Corners Family Dental, LLC. The federal complaint alleged that Plaintiff
was hired by Tyler Mann (Defendant here, but not in the federal case) to “open, manage[,]
and operate his dental practices in Pagosa Springs, Colorado and Farmington, New Mexico.”
The federal complaint further alleged that Plaintiff was not paid wages she was due under
the terms of her employment, was “consistently required to work in excess of forty (40)
hours a week,” and that her employment was terminated after she had refused Tyler Mann’s
sexual advances. The federal complaint sought damages for unlawful discriminatory and
retaliatory practices in violation of the NMHRA, quid pro quo sexual harassment in violation
of Title VII of the federal Civil Rights Act, 42 U.S.C. §§ 2000e-1 to -17 (2012), and unpaid
regular and overtime wages under the Fair Labor Standards Act of 1938, 29 U.S.C. §§ 201-
219 (2012) and the MWA.

{4}     On November 8, 2011, Plaintiff filed an opposed motion to dismiss her federal
complaint without prejudice. See Fed. R. Civ. P. 41(a). Plaintiff additionally filed an
unopposed motion to stay discovery pending the federal district court’s resolution of her
motion to dismiss on December 19, 2011. No longer proceeding pro se in state district court,
on December 28, 2011, Plaintiff filed an opposed motion to amend her pro se state complaint
in order to incorporate the factual averments in her federal complaint, and to bring claims
against both Defendants for unlawful discriminatory practices under the NMHRA and for
unpaid regular and overtime wages under the MWA. Before Defendants responded to
Plaintiff’s motion to amend, on January 27, 2012, the state district court granted Plaintiff
leave to amend her complaint. As amended, Plaintiff’s state law action included the claims

                                               2
she previously asserted federally and added Four Corners Family Dental, LLC, as a
Defendant.

{5}      The federal district court denied Plaintiff’s motion to stay, and discovery and
discovery-related motions practice in federal court ensued without a ruling on Plaintiff’s
request that her federal complaint be dismissed. Defendants filed a motion for summary
judgment on Plaintiff’s federal and supplemental state law claims. But on April 20, 2012,
before Plaintiff filed a response to Defendants’ motion for summary judgment, the federal
district court entered an order granting Plaintiff’s opposed motion to dismiss and dismissed
all of the claims in Plaintiff’s federal action without prejudice.

{6}     Back in state district court, Defendants filed a pretrial motion in limine to exclude
all evidence relevant to Plaintiff’s NMHRA claims at trial, arguing that those claims were
untimely because her motion to amend her state complaint was filed after the applicable
statute of limitations had expired. The district court treated Defendants’ motion in limine as
a motion to dismiss and granted it, dismissing Plaintiff’s unlawful discriminatory practice
claims with prejudice.

Facts Relevant to Plaintiff’s MWA Claims

{7}      The district court held a bench trial on the two remaining claims in Plaintiff’s
amended complaint: (1) unpaid wages under Section 50-4-22(A), and (2) unpaid overtime
under Section 50-4-22(D). See § 50-4-26(C), (D) (providing that “an employer who violates
any provision of Section 50-4-22 . . . shall be liable to the employees affected in the amount
of their unpaid or underpaid minimum wages plus interest, and in an additional amount equal
to twice the unpaid or underpaid wages[,]” and providing that “[a]n action to recover such
liability may be maintained in any court of competent jurisdiction”). During trial, Plaintiff
testified that Defendant Mann agreed to pay Plaintiff $25 per hour when her employment
began but never discussed what Plaintiff’s job responsibilities would entail. Instead, Plaintiff
testified that she performed whatever duties Defendant Mann assigned to her. Those
included purchasing dental equipment at Defendant Mann’s direction, arranging for the
placement of paid advertisements in the telephone book, setting up LLC and phone service
at Defendant Mann’s Pagosa Springs office, and even calling Defendant Mann’s alma mater
to obtain a copy of Defendant Mann’s diploma.

{8}     As the dental practice grew, Plaintiff’s job responsibilities shifted. Plaintiff worked
as a receptionist when other employees went out to lunch, processed insurance claims at
Defendants’ Pagosa Springs office, and also addressed problems with insurance claims made
through Defendants’ Farmington office. Plaintiff executed contracts with various insurance
companies at Defendant Mann’s direction and researched dental office management software
and assisted Defendant Mann during negotiations over software license agreements.
{9}     On cross examination, Plaintiff admitted that she understood herself to be an
“independent contractor” when she first began her employment relationship with
Defendants; that she performed “administrative” duties around the office; that she held

                                               3
herself out on résumés and business cards as an “office manager” who had “open[ed],
operate[d], and manage[d]” Defendants’ dental practices; that she was paid a flat salary of
$600 per week; and that her daily responsibilities involved managing patient accounts,
developing business plans, handling payroll for office employees, acting as a signatory on
Defendants’ financial accounts, arranging for the payment of bills and invoices to suppliers,
and maintaining employee personnel files.

{10} After taking evidence and hearing arguments from the parties, the district court found
that Defendants were liable to Plaintiff for $625 in unpaid wages. The district court doubled
Defendants’ liability to Plaintiff for these wages, added interest under Section 50-4-26(C),
and ordered that Defendants pay Plaintiff’s attorney fees under Section 50-4-26(E). The
district court granted Defendants’ motion for judgment as a matter of law under Rule 1-050
NMRA on Plaintiff’s claim for unpaid overtime under Section 50-4-22(D), reasoning that
Plaintiff was an administrative employee and therefore exempt from overtime pay
requirements. See § 50-4-21(C)(2) (“As used in the [MWA,] . . . ‘employee’ includes an
individual employed by an employer, but shall not include . . . an individual employed in a
bona fide executive, administrative or professional capacity.”).

DISCUSSION

{11} Plaintiff appeals the district court’s dismissal of her unlawful discriminatory practice
claims on statute of limitations grounds as well as the district court’s decision (sitting as
finder of fact at a bench trial) resolving Plaintiff’s MWA claim against Defendants for
unpaid overtime wages against her. We address each issue in turn.

The Statute of Limitations on Plaintiff’s NMHRA Claim Against Defendant Four
Corners Family Dental, LLC, but Not Against Defendant Mann, Was Tolled
Throughout the Pendency of Her Federal Action

{12} Before a lawsuit seeking damages for an unlawful discriminatory practice may be
filed, the putative plaintiff must exhaust a detailed grievance and administrative
reconciliation process set out in the NMHRA and administered by the Human Rights
Commission. See § 28-1-10(A), (B); see also Luboyeski v. Hill, 1994-NMSC-032, ¶ 7, 117
N.M. 380, 872 P.2d 353. A suit alleging an unlawful discriminatory practice under the
NMHRA must be commenced within 90 days of the termination of this process. Section 28-
1-13(A). In this case, Plaintiff filed a pro se complaint in state district court against
Defendant Mann, less than 90 days after she received a no probable cause notice from the
Commission, but her complaint did not include any claims under the NMHRA. Also within
90 days, she filed a federal district court complaint in which she pleaded a NMHRA claim
and a federal Title VII claim against Defendant Four Corners Family Dental, LLC.

{13} Title VII of the United States Code also prohibits discrimination on the basis of sex,
see 42 U.S.C. § 2000e-2(a)(2), and gives federal district courts jurisdiction over such causes
of action. 42 U.S.C. § 2000e-5(f)(3). Often enough (as in this case) a plaintiff will bundle

                                              4
his or her claims under federal law with state NMHRA claims, and a federal district court
may exercise supplemental jurisdiction over both. See 28 U.S.C. § 1367(a) (2012) (providing
that “in any civil action of which the district courts have original jurisdiction, the district
courts shall have supplemental jurisdiction over all other claims that are so related to claims
in the action within such original jurisdiction that they form part of the same case or
controversy under Article III of the United States Constitution”). So what happens
if—sometimes by a plaintiff’s own doing, as happened here—the invocation of federal
jurisdiction is successfully withdrawn, the case ends up solely in state district court, and the
defendants raise a statute of limitations argument? Which claims are timely, and against
whom? To paraphrase the Bard, the course of litigation in such cases “never [does] run
smooth[.]” William Shakespeare, A Midsummer Night’s Dream, act 1, sc. 1.

{14} In this instance, it turns out answers are surprisingly straightforward. The federal
district court had jurisdiction over Plaintiff’s NMHRA claim under 28 U.S.C. § 1367(a). And
under 28 U.S.C. § 1367(d), the statute of limitations for any applicable state law claim over
which a federal district court exerts supplemental jurisdiction under 28 U.S.C. § 1367(a) is
“tolled while the claim is pending and for a period of 30 days after it is dismissed unless
[s]tate law provides for a longer tolling period.”1 Because Plaintiff brought her timely
NMHRA claim against Defendant Four Corners Family Dental, LLC in federal court, the
statute of limitations on that claim was tolled under 28 U.S.C. § 1367(d) through the
pendency of her federal action and for 30 days after the federal district court dismissed it
pursuant to Rule 41 of the Federal Rules of Civil Procedure. Because the district court
granted Plaintiff’s motion to amend her complaint to bring a NMHRA claim against Four
Corners Family Dental, LLC prior to the dismissal of her federal action, her NMHRA claim
against this Defendant was timely. Accordingly, the district court should not have dismissed
it.

{15} Defendants argue that 28 U.S.C. § 1367(d) operates only to toll supplemental state
law claims that are filed in state district court after federal law claims are dismissed, and
does not toll the statute of limitations for any claims filed in state district court prior to their
dismissal by the federal district court. That, however, would be to say that 28 U.S.C. §
1367(a) gives federal district courts exclusive jurisdiction over related state law claims, a
contention that is unsupported by the text of the statute itself, or New Mexico courts’
traditional understanding of tolling statutes, which “operate[] to suspend the running of an
otherwise applicable statute of limitations when an action is timely commenced and later
dismissed[.]” Gathman-Matotan Architects & Planners, Inc. v. State Dep’t of Fin. & Admin.,
1990-NMSC-013, ¶ 8, 109 N.M. 492, 787 P.2d 411 (emphasis added). If Plaintiff’s federal
complaint tolled the NMHRA’s statute of limitations throughout the pendency of her federal
case until the date of its dismissal, it stands to reason that her amended complaint, filed
before the federal district court dismissed that claim, was timely filed.


        1
        Because the parties neglected to cite 28 U.S.C. 1367(d) in their briefing, this Court
ordered supplemental briefing as to the provision’s applicability here.

                                                 5
{16} Finally, given that we raised the possibility that 28 U.S.C. § 1367(d) may control the
outcome of this issue ourselves, Defendant’s strongest argument against reversal of the
district court’s order is that Plaintiff’s failure to expressly cite 28 U.S.C. § 1367(d) at all
before the district court meant that she failed to preserve any argument for reversal based on
that statute. But Rule 12-216(A) NMRA simply requires that a party “invoke[] a ruling of
the trial court on the same grounds argued in the appellate court.” Woolwine v. Furr’s, Inc.,
1987-NMCA-133, ¶ 20, 106 N.M. 492, 745 P.2d 717. The purpose of the preservation rule
is to enable “the trial court . . . an opportunity to correct the mistake” and to give the
opposing party “a fair opportunity to meet the objection.” Gracia v. Bittner, 1995-NMCA-
064, ¶ 18, 120 N.M. 191, 900 P.2d 351. Given the circumstances of this case, we think
Plaintiff’s argument that her NMHRA claim was tolled by the federal court’s assertion of
jurisdiction over it under 28 U.S.C. § 1367(a) was sufficient to preserve the issue and to alert
the district court to the question we have answered above. Also, Defendants had an
opportunity on appeal to address the more specific subsection of the same statute Plaintiff
cited when we ordered the parties to submit supplemental briefs. Plaintiff’s failure to
specifically cite 28 U.S.C. § 1367(d) in her briefing below and in her brief in chief on appeal
is certainly unfortunate, but it does not mandate deploying our rules governing preservation
in an “unduly technical manner to avoid reaching issues that would otherwise result in
reversal.” Gracia, 1995-NMCA-064, ¶ 18. Indeed, Defendants can be said to share much of
the blame for the district court’s apparent ignorance of 28 U.S.C. § 1367(d), since their
statute of limitations argument was first raised on the eve of trial in a motion in limine—not
even a motion for summary judgment or to dismiss—that makes no mention of 28 U.S.C.
§ 1367(d), which plainly was enacted to apply to circumstances exactly such as this. In other
words, Defendants, like Plaintiff, had an obligation to alert the district court to its existence.
See Rule 16-303(A)(2) NMRA (“A lawyer shall . . . disclose to the tribunal legal authority
in the controlling jurisdiction known to the lawyer to be directly adverse to the position of
the client and not disclosed by opposing counsel[.]”). Here, Plaintiff pointed to the body of
federal law governing federal district courts’ ability to assert jurisdiction over claims brought
under state law; under these circumstances, we decline to hold that Plaintiff forfeited any
argument for reversal based on a specific provision contained within the same applicable
statute. Accordingly, we reverse the district court’s dismissal of Plaintiff’s NMHRA claim
against Defendant Four Corners Family Dental, LLC, the only defendant against whom the
NMHRA claim was pleaded in federal court.

{17} Turning to Plaintiff’s NMHRA claim against Defendant Mann, we must reach a
contrary conclusion. While 28 U.S.C. § 1367(d) warrants reversal of the district court’s
dismissal of Plaintiff’s NMHRA claim against Defendant Four Corners Family Dental, LLC,
it is also sufficient to affirm the district court’s dismissal of Plaintiff’s NMHRA claim
against Defendant Mann. Because Defendant Mann was not named as a defendant in
Plaintiff’s federal action,2 the federal district court did not exert supplemental jurisdiction


        2
        Our review of Plaintiff’s federal complaint and the docket sheet of the short-lived
federal case indicate that Plaintiff sought only to hold Defendant Four Corners Family

                                                6
over that claim under 28 U.S.C. § 1367(a). It follows that the statute of limitations on that
claim as to Defendant Mann was not tolled under 28 U.S.C. § 1367(d). Having brought no
NMHRA claim against Defendant Mann in state or federal district court, Plaintiff’s claim
against Defendant Mann was not timely under the NMHRA, and the district court correctly
dismissed it.

{18} Plaintiff makes several arguments that her NMHRA claim against Defendant Mann
was timely despite her failure to name him as a defendant in her federal court complaint.
None of these arguments persuades us. First, noting that Rule 1-008(A)(2) NMRA only
requires “a short and plain statement of the claim showing that the pleader is entitled to
relief” and the liberal interpretive treatment we give pro se pleadings, Plaintiff argues that
her pro se complaint against Defendant Mann was itself sufficient to state a claim for an
unlawful discriminatory practice under Section 28-1-7(A), thereby rendering her NMHRA
claim against Defendant Mann timely. But “[pro se] pleadings, however inar[t]fully
expressed, must tell a story from which, looking to substance rather than form, the essential
elements prerequisite to the granting of the relief sought can be found or reasonably
inferred.” Birdo v. Rodriguez, 1972-NMSC-062, ¶ 6, 84 N.M. 207, 501 P.2d 195. Plaintiff’s
complaint references “damages [for] destruction of personal property, . . . monies due for
unlawful eviction[,] . . . reimbursement for start-up capital funds for business ventures[,]
punitive damages for severe emotional distress[,]” and breach of contract. Plaintiff argues
that her conclusory request for punitive damages “for severe emotional distress” in the
complaint was sufficient to assert the necessary claim. But while her request for punitive
damages bespeaks a unique form of relief designed to punish a tortfeasor, it does not by itself
indicate why Defendant Mann should be punished. In sum, no matter how charitably we read
Plaintiff’s initial pro se complaint, its factual allegations simply cannot support an inference
that Defendant Mann had engaged in an unlawful discriminatory practice: “refus[ing] to hire,
to discharge, to promote or demote or to discriminate in matters of compensation, terms,
conditions or privileges of employment against any person otherwise qualified because of
race, age, religion, color, national origin, ancestry, sex, physical or mental handicap or
serious medical condition[.]” Section 28-1-7(A).3



Dental, LLC accountable for Defendant Mann’s asserted NMHRA violations under the
doctrine of respondeat superior, despite the availability of individual liability under the
NMHRA had Plaintiff chosen to proceed directly against Defendant Mann. See Lessard v.
Coronado Paint & Decorating Ctr., Inc., 2007-NMCA-122, ¶ 11, 142 N.M. 583, 168 P.3d
155 (stating that the doctrine of respondeat superior is a theory of vicarious liability).
       3
         Plaintiff also argues that Defendants’ reference to her prior accusation of
discrimination in their pro se answer to her pro se complaint means that Defendants were on
notice of her claim for a discriminatory practice. But Plaintiff cites no authority in support
of her implicit argument that an answer to a complaint can toll the statute of limitations on
a claim that is not asserted in the complaint. See In re Adoption of Doe, 1984-NMSC-024,
¶ 2, 100 N.M. 764, 676 P.2d 1329 (“Issues raised in appellate briefs which are unsupported

                                               7
{19} Plaintiff next points out that the complaint references a letter sent by her attorney to
Defendants’ attorney and asserts that this letter contained an explanation of Plaintiff’s claim
for an unlawful discriminatory practice. But the letter was not attached to the complaint, and
it is not part of the record on appeal. “Upon a doubtful or deficient record, every
presumption is indulged in favor of the correctness and regularity of the trial court’s
decision, and the appellate court will indulge in reasonable presumptions in support of the
order entered.” Reeves v. Wimberly, 1988-NMCA-038, ¶ 21, 107 N.M. 231, 755 P.2d 75.
Accordingly, even if we agreed with Plaintiff’s argument that a claim for relief set out in a
letter to Defendant’s attorney that is referenced but not attached to a pro se complaint is
sufficient to state a claim for relief under Rule 1-008, we must presume that the letter did not
satisfy this rule, given Plaintiff’s failure to include the letter in the record on appeal.

{20} Plaintiff additionally argues that her amended complaint relates back to her pro se
complaint under Rule 1-015(C) NMRA and is therefore timely. See id. (“Whenever the claim
or defense asserted in the amended pleading arose out of the conduct, transaction or
occurrence set forth or attempted to be set forth in the original pleading, the amendment
relates back to the date of the original pleading.”). But we have already concluded that
Plaintiff’s pro se complaint sets forth no allegations of fact that give rise to a claim for an
unlawful discriminatory practice under Section 28-1-7(A). Thus, the amended complaint
does not relate back under Rule 1-015(C). See DeVargas v. State ex rel. N.M. Dep’t of Corr.,
1981-NMCA-109, ¶ 4, 97 N.M. 447, 640 P.2d 1327; Raven v. Marsh, 1980-NMCA-017, ¶
7, 94 N.M. 116, 607 P.2d 654 (“The liberality with which Rule [1-015] is to be viewed
applies mainly to the manner in which the court’s discretion shall be exercised in permitting
amended pleadings. It does not permit us to so liberalize limitation statutes when new facts,
conduct and injuries are pleaded, that the limitation statutes lose their meaning.” (citation
omitted)).

{21} Plaintiff finally argues that under the procedural circumstances in this case, Section
28-1-13(A)’s 90-day statute of limitations should be equitably tolled for her untimely claim
against Defendant Mann for an unlawful discriminatory practice. The general rule for
determining whether a statute of limitations should be equitably tolled is whether “a litigant
was prevented from filing suit because of an extraordinary event beyond his or her control.”
Slusser v. Vantage Builders, Inc., 2013-NMCA-073, ¶ 13, 306 P.3d 524 (internal quotation
marks and citation omitted). Here, Plaintiff contends that “Defendants litigated this case for
three years, with absolutely no indication until a week before trial that they would proffer
a [statute of limitations defense].” Defendants’ conduct, Plaintiff urges, is an extraordinary
event, beyond her control, which prevented her from timely filing her NMHRA claim against
Defendant Mann. Initially, we note that Defendant’s conduct, even if we assume it was
sufficiently egregious, did not prevent Plaintiff from timely filing an NMHRA claim against
Defendant Four Corners Family Dental, LLC in federal district court. Even ignoring this
seemingly fatal fact, Plaintiff provides no chronologic explanation for how Defendants’



by cited authority will not be reviewed by us on appeal.).

                                               8
conduct post-filing somehow prevented her from timely filing her NMHRA claim against
Defendant Mann. In short, this argument is simply too confused, too riddled with internal
contradictions, for us to give it any further consideration. See Headley v. Morgan Mgmt.
Corp., 2005-NMCA-045, ¶ 15, 137 N.M. 339, 110 P.3d 1076 (observing that we do not
review unclear or undeveloped arguments that require us to guess at what parties’ arguments
might be).

{22} Similarly, we reject Plaintiff’s argument that Defendant Mann should have been
estopped from raising a statute of limitations defense. As Plaintiff concedes, a defendant’s
actions must have some causal relationship with the plaintiff’s failure to timely file a claim
in order for equitable estoppel to apply. Slusser, 2013-NMCA-073, ¶ 7. Here, Plaintiff
argues that Defendant Mann’s failure to launch a statute of limitations defense earlier means
that the doctrine of equitable estoppel applies. But again, Plaintiff does not explain why
Defendants’ post-complaint acts have any relationship with Plaintiff’s failure to timely file
her NMHRA claim against Defendant Mann prior to any of the complained-of conduct
taking place.4

{23} In sum, we hold that 28 U.S.C. § 1367(d) tolled the statute of limitations on
Plaintiff’s NMHRA claim against Defendant Four Corners Family Dental, LLC. But we
affirm the district court’s dismissal of her NMHRA claim against Defendant Mann because
he was not named in Plaintiff’s federal complaint and because Plaintiff’s state complaint
bore no direct or indirect relation whatsoever to the NMHRA claim she now wishes to assert
against Defendant Mann.

The District Court’s Finding That Plaintiff Was an Exempt Administrative Employee
Was Supported by Substantial Evidence; Accordingly, the Court Did Not Err in
Concluding That Defendants Were Not Liable to Plaintiff for Overtime Pay Under the
MWA

{24} Plaintiff’s next issue on appeal challenges the district court’s decision in Defendants’
favor on her MWA claim after a bench trial. But before we can address the merits of this
issue, we must iron out a wrinkle in our standard of review. The wrinkle comes from the
confusing procedure the district court employed in deciding Plaintiff’s overtime wage claim.
Before the bench trial, Defendants had filed a motion for summary judgment on Plaintiff’s
MWA overtime claim, which the district court denied. But at the close of Plaintiff’s evidence
at the bench trial, the district court granted Defendant’s motion for judgment as a matter of
law under Rule 1-050. But Rule 1-050 is by its own terms restricted to circumstances where


       4
         Plaintiff also raises a constitutional challenge to the notice she was provided by the
Human Rights Commission. But this argument was not raised in any way before the district
court and is thus forfeited as a basis for reversal on appeal. See Woolwine, 1987-NMCA-133,
¶ 20 (“To preserve an issue for review on appeal, it must appear that appellant fairly invoked
a ruling of the trial court on the same grounds argued in the appellate court.”).

                                              9
a “party has been fully heard on an issue during a jury trial and the court finds that a
reasonable jury would not have a legally sufficient evidentiary basis to find for the party on
that issue[.]” Rule 1-050(A)(1) (emphasis added). As the text of the rule makes clear, a
directed verdict is only to be used in a jury trial, and it employs a standard very similar to
the standard for evaluating motions for summary judgment under Rule 1-056 NMRA.
Compare Rule 1-050(A)(1), with Rule 1-056(C) (“[Summary judgment] shall be rendered
forthwith if the pleadings, depositions, answers to interrogatories and admissions on file,
together with the affidavits, if any, show that there is no genuine issue as to any material fact
and that the moving party is entitled to a judgment as a matter of law.”). The district court
did not explain or otherwise attempt to reconcile its conclusion that there was sufficient
evidence supporting Plaintiff’s claims for unpaid and overtime wages to require a trial but
insufficient evidence at the end of that trial, and our own review of the record leaves us
similarly unable to reconcile the district court’s conflicting rulings.

{25} The district court’s erroneous use of Rule 1-050 to decide Plaintiff’s overtime wage
claim is problematic because we ordinarily review de novo the district court’s decision to
grant a motion for judgment as a matter of law under Rule 1-050, resolving all conflicts in
the evidence in the nonmoving party’s favor. See McNeill v. Rice Eng’g & Operating, Inc.,
2003-NMCA-078, ¶ 31, 133 N.M. 804, 70 P.3d 794. But when a district court holds a bench
trial, we ordinarily give deference to the district court’s findings of fact to the extent they are
supported by substantial evidence. Skeen v. Boyles, 2009-NMCA-080, ¶ 17, 146 N.M. 627,
213 P.3d 531. Plaintiff suggests that we should simply reverse the district court and remand
this case for a new trial based on its use of an incorrect legal standard. Although we believe
that the confusing procedure employed by the district court in this case makes our review
more difficult, we disagree with Plaintiff that a new trial is required as a result. Regardless
of whether the district court’s decision on appeal is framed as a grant of a motion for
judgment as a matter of law under Rule 1-050 or as a conclusion of law based on findings
of fact, the standard of review we must apply is either de novo (to the legal standard the
district court employed, whether the standard is Rule 1-050 or the district court’s
interpretation of the MWA) or a question of fact, which we review deferentially for
substantial basis in the record. In these circumstances, we do not think the district court’s
erroneous characterization of its ruling requires automatic reversal.

{26} Our conclusion is supported by the interlocutory nature of the district court’s decision
to grant Defendants’ motion for judgment as a matter of law on Plaintiff’s unpaid overtime
wage claim. At the close of Defendants’ case, Plaintiff pointed out to the district court that
it had applied an incorrect legal standard given the conflicting evidence presented at trial.
The district court agreed that it had erroneously concluded that Defendants were entitled to
judgment as a matter of law on Plaintiff’s overtime wage claim, but stated that its conclusion
would be no different if it were couched as a finding of fact and conclusion of law. Given
the course of proceedings and the district court’s corrective statement at the end of the bench
trial, we conclude that reversal on procedural grounds is not warranted.

{27}    We now turn to the merits of Plaintiff’s overtime wage claim. We divide our analysis

                                                10
of this issue into two parts: (1) the appropriate definition of “bona fide executive,
administrative or professional” under the MWA; and (2) whether the district court’s
conclusion that Plaintiff was a bona fide executive, administrative or professional employee
(and therefore exempt from the MWA’s overtime requirement) was supported by substantial
evidence.

We Accept the Parties’ Stipulation That Department of Labor Regulations Provide the
Applicable Definition of Exempt Administrative Employees Under the MWA

{28} The MWA provides that “[a]n employee shall not be required to work more than
forty hours in any week of seven days, unless the employee is paid one and one-half times
the employee’s regular hourly rate of pay for all hours worked in excess of forty hours.”
Section 50-4-22(D). However, the MWA excludes from its definition of “employee” any
person who is employed in a “bona fide executive, administrative or professional capacity.”
See § 50-4-21(C)(2).

{29} The Fair Labor Standards Act (FLSA) contains a similar exemption. See 29 U.S.C.
§ 213(a)(1) (exempting “any employee employed in a bona fide executive, administrative,
or professional capacity” from maximum hour requirement). Unlike the MWA, the FLSA
includes a provision that delegates to the Federal Department of Labor the authority to define
the limits of these terms. See id.; Perez v. Mortg. Bankers Ass’n, ___ U.S. ___, ___, 135 S.
Ct. 1199, 1204 (2015). The parties agree that we should adopt the Department of Labor’s
regulatory definition of exempt executive, administrative, or professional employees as
providing the controlling interpretation of Section 50-4-21(C)(2). The district court adopted
the Department of Labor regulations in its own discussion of whether or not Plaintiff was
exempt from the MWA’s overtime requirements.

{30} Ordinarily, we would not be bound by parties’ stipulations as to applicable law. See
Tsiosdia v. Rainaldi, 1976-NMSC-011, ¶ 10, 89 N.M. 70, 547 P.2d 553 (noting that a court
is not bound by stipulations as to the law). However, our Supreme Court in Valentine v. Bank
of Albuquerque, 1985-NMSC-033, ¶¶ 1, 4, 102 N.M. 489, 697 P.2d 489, has cited
Department of Labor regulations in evaluating whether an employee is qualified as an
exempt administrative employee.5 Given the parties’ stipulation and Valentine’s use of
Department of Labor Regulations to resolve a dispute over whether an employee qualifies
as an exempt administrative employee, we accept the parties’ stipulation that the Department
of Labor’s regulations defining the MWA’s exemption for administrative, executive, and
professional employees control our evaluation of Plaintiff’s MWA claims.



       5
        There are significant differences between the FLSA and the MWA with respect to
delegations of administrative rulemaking authority. Unlike the FLSA, see 29 U.S.C. §
213(a)(1), the MWA does not delegate authority to define the scope of the administrative
overtime exemption to any executive agency.

                                             11
{31} In this case, the district court found that Plaintiff was an “administrative” employee,
and Department of Labor regulations state that an employee is an exempt administrative
employee when three requirements are met. First, the employee must be compensated “on
a salary or fee basis at a rate of not less than $455 per week . . . exclusive of board, lodging
or other facilities”; second, the employee’s “primary duty is the performance of office or
non-manual work directly related to the management or general business operations of the
employer or the employer’s customers”; finally, the employee’s “primary duty includes the
exercise of discretion and independent judgment with respect to matters of significance.” 29
C.F.R. § 541.200(a)(1)-(3) (2016). With respect to the third requirement, the Department of
Labor has stated that “[i]n general, the exercise of discretion and independent judgment
involves the comparison and the evaluation of possible courses of conduct, and acting or
making a decision after the various possibilities have been considered.” 29 C.F.R. §
541.202(a) (2016). Notwithstanding the requirement that an employee exercise independent
judgment and discretion with respect to possible courses of conduct, “[a]n employee may
qualify for the administrative exemption if the employee’s primary duty is the performance
of work directly related to the management or general business operations of the employer’s
customers.” 29 C.F.R. § 541.201(c) (2016).

Applying the Department of Labor’s Definition of Exempt Administrative Employees,
We Conclude That the District Court’s Determination That Plaintiff Qualified as an
Exempt Administrative Employee Is Supported by Substantial Evidence

{32} Since the district court found against Plaintiff on the merits of her overtime wage
claim, we recite the facts in a light most favorable to the district court’s conclusion.
Tartaglia v. Hodges, 2000-NMCA-080, ¶ 27, 129 N.M. 497, 10 P.3d 176. We hold that the
evidence at trial supported the district court’s ultimate conclusion that Plaintiff was a bona
fide executive, administrative, or professional employee exempt from the MWA’s overtime
requirement.

{33} The district court based its conclusion on the following findings of fact: (1) Plaintiff’s
$600 weekly salary was higher than the minimum wage for non-exempt employees under
the MWA; (2) Plaintiff’s primary duties were related to management or general office
operations, and involved the exercise of discretion and independent judgment with respect
to matters of significance, including signing contracts with vendors; (3) Plaintiff held herself
out as an office manager; (4) Plaintiff dealt with employee discipline and payroll issues; (5)
Plaintiff managed patient information, including bill collection, insurance collection and
payments.

{34} Plaintiff contends that the evidence at trial “overwhelming[ly]” established that
Plaintiff “basically performed clerical work, answered phones, loaded equipment, made
phone calls, set appointments, and did routine data entry, [and] whatever tasks [Defendants]
instructed [her to perform].” Plaintiff also argues that Plaintiff’s job responsibilities did not
involve the exercise of discretion with respect to matters of significance.


                                               12
{35} In Valentine, the plaintiff’s duties “included . . . working with accounts payable,
preparing certain reports and the payroll, supervising personnel activities, and performing
various clerical functions relating to the duties above. [The plaintiff] reported directly to her
immediate supervisor, a bank officer holding the executive position of vice president and
cashier.” 1985-NMSC-033, ¶ 3. The trial court found, and our Supreme Court agreed, that
these responsibilities made the plaintiff an exempt administrative employee under the MWA.
Id. ¶¶ 8-11. Our Supreme Court specifically noted that the plaintiff “assisted and reported
directly to the vice president and cashier, her duties directly related to management policies,
and she was expected to relieve the vice president and cashier of certain daily
responsibilities.” Id. ¶ 8.

{36} Here, Plaintiff argues that because Defendants dictated what tasks Plaintiff was to
perform, she did not exercise discretion or independent judgment as part of her job. But
Valentine made clear that it is not the ultimate result of an employee’s job responsibilities
that dictates whether an employee is an exempt administrative employee under Section 50-4-
21(C)(2); what informs the inquiry is the amount of independence and discretion the
employee is afforded in the course of achieving a result. Valentine, 1985-NMSC-033, ¶¶ 8-
11. Although Defendants exercised final authority over Plaintiff’s decisions and assigned
Plaintiff’s job responsibilities such as executing leases, managing payroll and personnel
issues, and supervising the procurement of office supplies and software systems, Plaintiff
enjoyed broad discretion and independence in regard to how she fulfilled the responsibilities
she was assigned. Like the plaintiff in Valentine, Plaintiff’s job responsibilities can be
broadly characterized as providing assistance to Defendants in the operation of their
business. And again like the plaintiff in Valentine, the broad discretion and independence
that Plaintiff enjoyed with respect to how she provided this assistance furnished a substantial
evidentiary basis for the district court to conclude that Plaintiff was an exempt administrative
employee under the MWA. Accordingly, we affirm the district court’s judgment against
Plaintiff on her claim for unpaid overtime under the MWA.

CONCLUSION

{37} The judgment of the district court in Defendants’ favor on Plaintiff’s MWA claim
is affirmed. The district court’s dismissal of Plaintiff’s NMHRA claim against Defendant
Four Corners Family Dental, LLC, is reversed. Its dismissal of Plaintiff’s NMHRA claim
against Defendant Mann is affirmed.

{38}    IT IS SO ORDERED.
                                                ____________________________________

                                                J. MILES HANISEE, Judge

WE CONCUR:

____________________________________

                                               13
MICHAEL D. BUSTAMANTE, Judge

____________________________________
LINDA M. VANZI, Judge




                                   14